DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 14 December 2021.    Claims 1-10 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1and 10 include the recitation "memory of smart-device" but there is no antecedent basis for the claimed term "smart-device" within the original specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The claims include the limitation wherein “a user interface device configured for communication with at least one user-specific information memory of a user smart-device ,  a vehicle interface device configured for communication with at least one vehicle-specific information memory of an infotainment system of the vehicle, and  a route interface device configured for communication with at least one information
memory of an external source for routes. The Examiner could not find support for the amendments in the written description  Consequently, Examiner considers Applicant was not in possession of the claimed invention at the time of the filing date.  Claim 10 contains similar limitation and is rejected for similar reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen (US 2018/0238698 A1).
Per claim 1, Pedersen discloses a personal virtual agent for journey planning for a user of a vehicle (Abstract, “The present invention provides specific systems, methods and algorithms based on artificial intelligence expert system technology for determination of preferred routes of travel for electric vehicles (EVs)…   “; paragraph [0025], “The present inventions relate to systems and methods for routing an Electric Vehicle (EV) from a current position to a destination.  The systems and methods comprise one or more specifically programmed computer machines with artificial intelligence expert system battery energy management and navigation route control…. “; Examiner’s Note:  Examiner  broadly and reasonably interprets the systems and methods using artificial intelligence for routing electric vehicle to be a personal virtual agent.), the personal virtual agent comprising: 
a central processing unit (e.g., processor 501 as shown in Fig. 5; paragraph [0085], “The processor (501) may be of any suitable configuration known to those of skill in the art.  For example, the processor (501) may be a computer, microprocessor, a DSP (digital signal processor), or other control circuitry suitable for this application.  In addition the processor (501) may be configured using a combination of these technologies, including the use of multiple processors.  “) of a server (e.g., cloud control unit 500 as shown in Fig. 5; paragraph [0084] ), 
a user interface device (e.g., input-output-device 420 as shown in Fig. 4; telecommunication device or cell phone "pairing" 413 as shown in Fig. 4) configured for communication with at least one user-specific information memory of a user smart-device (e.g., EV control unit (400) as shown in Fig. 4; paragraph As also shown in FIG. 4, the EV control unit (400) may include a cellular transceiver (407) used to receive and transmit cellular communication information between the EV control unit (400) and external sources accessible to the cellular telephone network or a telecommunication device or cellular phone located in the motor vehicle ... “; paragraph [0072]; paragraph [0077]; paragraph [0079], “In addition, as shown in FIG. 4, the EV control unit (400) may further include additional input-output-device (420) capabilities.  For example, standard USB ports may be used for such access.  Other possibilities include the Common Flash memory Interface (CFI) approved by JEDEC and other standard memory unit interfaces.  Other possibilities include audio input/output ports, video ports such as HDMI ports and other input/output capabilities.”; paragraph [0086]; paragraph [0099], “ The database information of FIG. 6 may also include EV account data (604).  Such account data may be obtained by registering potential users of the invention with uploading of the information from user communication devices, computers, the EV manufacturer, government EV records or from the EV itself ….   “; paragraph [0094] ), 
a vehicle interface device (e.g., system 200 as shown in Fig. 2) configured for communication with at least one vehicle-specific information memory of an infotainment system of the vehicle (paragraph [0026], “In addition, the systems and methods involve storing in electronic memory of one or more of the specifically programmed computer machines, one or more of: EV descriptive information, EV energy requirements, EV battery specification information and EV current position and the location of the destination of said EV.  The systems and methods involve monitoring and storing in electronic memory of one or more specifically programed computer machines the status of the EV stored battery energy.  “; paragraph [0066]),
  a route interface device (e.g., Cloud Electric Vehicle Route Determination Unit 601 as shown in Fig. 6) configured for communication with at least one information memory of an external source (e.g., 602-609 as shown in Fig. 6 illustrate information memories of external sources ) for routes(paragraph [0095], “The cloud control unit EV database management unit (601) is accessible by communication links (610) as indicated in FIG. 6.  Unit (601) responds to requests for information from the database files indicated in FIG. 6.  Such information may be used, for example, to determine optimal routing for EVs in need of battery charging or replenishment as described above and in more detail below.”; paragraphs [0096-0097] describe communicating with database information 600 for route information.), 
wherein the central processing unit is of the server configured  to: (i) and vehicle information from the  vehicle-specific information memory of the infotainment system of the vehicle   Also, the database information available from the cloud control unit EV database management (600) may include police or law enforcement information (607) providing the locations of accidents or other emergencies, including criminal activity.  Here again, such information may be considered when recommending routes for EVs in need of battery charging or replenishment.  Delays caused by congestion or slow traffic resulting from such emergency situations may be intolerable to an EV with limited battery power range.  “; paragraphs [0117-0120] and    FIGS. 7, 8A and 8B describe taking  into consideration information battery charge information and additional  information such as traffic congestion, emergency situations or roadway considerations in suggesting a route to a charging station.), and (ii) select a route from the route interface device based on the user information received from the user-specific information memory of the user smart-device and based on the vehicle information received from the vehicle-specific information memory of the infotainment system of the vehicle FIG. 7 depicts in matrix form artificial intelligence expert system relationships (700) between two selected parameters, energy needed and travel time that may be used in some embodiments of the present invention to assist in selecting a particular route for the electric vehicle to travel from its current position to its ultimate destination. ”).
Per claim 2, Pedersen discloses the personal virtual agent as claimed in claim 1, wherein the personal virtual agent has a communication interface device for communication with at least one voice control module (e.g., hands-free unit 402 as shown in Fig. 4; paragraph [0058], “ … The hands-free unit (402) permits answering, placing and carrying on voice or text communications via an external cellular telephone network using voice commands only without requiring the driver to hand-manipulate or operate telecommunications or cellular telephone equipment while driving.  Such hands-free communications may be important in the reduction of cognitive distractions to a driver of an EV vehicle in need of battery charging or replacement.  “).
Per claim 3, Pedersen discloses the personal virtual agent as claimed in claim 1, wherein the personal virtual agent (e.g., EV control unit 400 as shown in Fig. 4) has a memory interface device for communication with at least one memory module (e.g., cloud control unit 500 as shown in Fig. 5; paragraph [0094], “FIG. 6 depicts, without limitation, database elements (600) of the cloud control unit (500) depicted in FIG. 5 and discussed above.  The database elements (600) may be centrally located in a database storage unit or may be distributed among several such units or part of database information accessible from the cloud control unit (500) of FIG. 5, or from EVs requiring access to such information.”).
Per claim 4, Pedersen discloses the personal virtual agent as claimed in claim 1, wherein the personal virtual agent has an MMI interface device for communication with at least one MMI module (e.g., optical cameras 405 as shown in Fig. 4; paragraphs [0061-0062]).
Per claim 6, Pedersen discloses the personal virtual agent as claimed in claim 1, wherein the personal virtual agent has a supplementary information interface device (e.g., vehicle information display systems as described in paragraph [0073]) for communication with at least one information database containing route-relevant supplementary information (paragraph [0073], “ … In some instances, database information may also be accessed from information stored in other control and information data files implemented in the motor vehicle such as information stored for use by vehicle information display systems ….   “; Pedersen teaches accessing a database to display , for example, navigation information and maps, vehicle status, weather, entertainment system control, telecommunication device control and the like. ).
Per claim 7, Pedersen discloses the personal virtual agent as claimed in claim 1, wherein the personal virtual agent has a security interface device for communication with at least one security module (paragraph [0062]; Examiner’s Note: Pedersen teaches facial recognition systems and methods of the present invention may include giving warnings or advice to particular drivers in an attempt to minimize inefficient driving habits. Thus, Pedersen discloses a module for keeping users secure.  ).
Per claim 8, Pedersen discloses a vehicle having the personal virtual agent (e.g., artificial intelligence expert system) as claimed in claim 1 (Abstract, “ The present invention provides specific systems, methods and algorithms based on artificial intelligence expert system technology for determination of preferred routes of travel for electric vehicles (EVs)…. The systems and methods of the present invention disclose use of one or more specifically programmed computer machines with artificial intelligence expert system battery energy management and navigation route control.   “;  paragraphs [0027-0028]; paragraph [0070] Pedersen discloses artificial intelligence expert system derived route guidance information for one or more potential routes of travel from one or more of  cloud or remote computer/database processing systems; Pedersen discloses a personal virtual agent or  artificial intelligence expert system that accesses information from various databases to derive a route for a user’s vehicle.).
Per claim 9
wherein the at least one user-specific information memory has a communication link to the personal virtual agent via the user interface device (e.g., communication links 610 as shown in Fig. 6; paragraph [0095], “The cloud control unit EV database management unit (601) is accessible by communication links (610) as indicated in FIG. 6.  Unit (601) responds to requests for information from the database files indicated in FIG. 6.  Such information may be used, for example, to determine optimal routing for EVs in need of battery charging or replenishment as described above and in more detail below.”), 
wherein the at least one vehicle-specific information memory has a communication link to the personal virtual agent via the vehicle interface device(e.g., communication links 610 as shown in Fig. 6; paragraph [0095]), and 
wherein the at least one information memory for the routes has a communication link to the personal virtual agent via the route interface device (e.g., cloud control unit EV database management unit 601  as shown in Fig. 6; paragraph [0096]).
Per claim 10, Pedersen discloses a method for journey planning for a user of a vehicle (Abstract, “The present invention provides specific systems, methods and algorithms based on artificial intelligence expert system technology for determination of preferred routes of travel for electric vehicles (EVs)…   “; paragraph [0025], “The present inventions relate to systems and methods for routing an Electric Vehicle (EV) from a current position to a destination.  The systems and methods comprise one or more specifically programmed computer machines with artificial intelligence expert system battery energy management and navigation route control…. 
receiving user-specific information from at least one user- specific information memory of a user smart-device(e.g., database 600 as shown in Fig. 6; paragraph [0072]; paragraph [0077]; paragraph [0079], “In addition, as shown in FIG. 4, the EV control unit (400) may further include additional input-output-device (420) capabilities.  For example, standard USB ports may be used for such access.  Other possibilities include the Common Flash memory Interface (CFI) approved by JEDEC and other standard memory unit interfaces.  Other possibilities include audio input/output ports, video ports such as HDMI ports and other input/output capabilities.”; paragraph [0086]; paragraph [0099], “ The database information of FIG. 6 may also include EV account data (604).  Such account data may be obtained by registering potential users of the invention with uploading of the information from user communication devices, computers, the EV manufacturer, government EV records or from the EV itself ….   “; paragraph [0065]; paragraph [0094] ), 
receiving vehicle-specific information from at least one vehicle-specific information memory of an infotainment system of the vehicle(paragraph [0026], “In addition, the systems and methods involve storing in electronic memory of one or more of the specifically programmed computer machines, one or more of: EV descriptive information, EV energy requirements, EV battery specification information and EV current position and the location of the destination of said EV.  The systems and methods involve monitoring and storing in electronic memory of one or more specifically programed computer machines the status of the EV stored battery energy.
receiving by a route interface (e.g., Cloud Electric Vehicle Route Determination Unit 601 as shown in Fig. 6) at least one route from at least one information memory of an external source (e.g., 602-609 as shown in Fig. 6 illustrate information memories of external sources ) for routes “The cloud control unit EV database management unit (601) is accessible by communication links (610) as indicated in FIG. 6.  Unit (601) responds to requests for information from the database files indicated in FIG. 6.  Such information may be used, for example, to determine optimal routing for EVs in need of battery charging or replenishment as described above and in more detail below.”; paragraphs [0096-0097] describe communicating with database information 600 to receive route information.), and 
selectinga route the user specific information received from the user-specific information memory of the user smart-device and based on the vehicle-specific information received from the vehicle-specific information memory(paragraph [0069]; paragraph [0105], “FIG. 7 depicts in matrix form artificial intelligence expert system relationships (700) between two selected parameters, energy needed and travel time that may be used in some embodiments of the present invention to assist in selecting a particular route for the electric vehicle to travel from its current position to its ultimate destination. ”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2018/0238698 A1) in view of Higgins et al. (Hereinafter, Higgins, US 2010/0027527 A1).
Per claim 5, Pedersen discloses the personal virtual agent as claimed in claim 1, wherein the personal virtual agent has a profile interface device for communication with at least one profile creation module.
Higgins discloses wherein the personal virtual agent has a profile interface device for communication with at least one profile creation module (paragraph [0007]; Higgins teaches a personalized targeting profile creation module that creates, for each request received by the request receiving module, a personalized targeting profile having at least one targeting profile criteria, wherein the personalized targeting profile is 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the profile creation module of Higgins with the artificial intelligence device of Pederson for providing improved mapping and routing based on user preferences and objectives as suggested by Higgins (paragraph [0002]).
Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a personal virtual agent (PVA) that synergistically combines individual systems (e.g. user smartphone, vehicle infotainment system, and external information sources) into a single system for determining the route for the vehicle ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that  Pederson does not disclose 
The Examiner disagree since Pederson discloses EV control unit (400) including a cellular transceiver (407) used to receive and transmit cellular communication information between the EV control unit (400) and external sources accessible to the cellular telephone network or a telecommunication device or cellular phone located in the motor vehicle (See paragraph [0065]) and a data transceiver (408) useful for communications with other devices in the motor vehicle including vehicle information systems, control and display systems, as well as telecommunication devices or cellular telephones or Internet/World Wide Web (WWW) connections (paragraph [0066]). Pederson discloses collecting data from vehicle and user devices to derive route information. Therefore, claim 1 is not patentable over the applied art.
Independent claim 10 includes features similar to those recited in claim 1. Thus, claim 10 is also not patentable over the applied art.
Dependent claims 2-4 and 6-9 include all the features of claim 1 from which they depend. Thus, these claims are also not patentable over the applied art.
Claim 5 depends from rejected claim 1. Thus, claim 5 is also not patentable over the applied art.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim et al. ( US 2019/0378475 A1 ) - Vehicle device, display method in vehicle device and electronic device, and information transmission method in electronic device)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173